Citation Nr: 9924138	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-29 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for right eye blindness as a result of VA 
surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is no competent medical evidence showing that the 
veteran incurred a decrease in right eye visual acuity as a 
result of surgery performed at a VA facility.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
right eye blindness as a result of VA surgery have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.358 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the 
veteran's claim is plausible and capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

In the present case, the veteran has contended that his right 
eye blindness resulted from VA surgery.  During his February 
1999 video conference hearing before the undersigned Board 
member, he attributed his loss of right visual acuity to 
surgery performed by the VA in early 1993, and he indicated 
that subsequent surgical procedures performed by the VA were 
unsuccessful in restoring vision in the right eye.

The veteran's subjective complaints of chronic open angle 
glaucoma were first noted in a February 1991 VA treatment 
record, and a diagnosis of glaucoma was first indicated in an 
April 1991 VA treatment record.  Treatment records from 
February and March of 1993 reflect that the veteran had a 
cataract and glaucoma of the right eye.  In March 1993, he 
underwent an extracapsular cataract extraction and 
trabeculectomy of the right eye.  His postoperative course 
was noted to be stable.  He underwent a second 
trabeculectomy, with mitomycin, in August 1993, and the 
report of this surgery indicates that he was "status post a 
failed trabeculectomy procedure of the right eye."  Again, 
his postoperative course was noted to be stable.  He 
underwent a third trabeculectomy of the right eye in January 
1994 and a revision of the scleral flap of the right eye in 
February 1994.  In June 1995, he was noted to have lost 
"essentially all his vision" in the right eye.  A further 
trabeculectomy was performed during that month.  

During a November 1997 VA eye examination, the veteran 
complained of loss of sight in his right eye following VA 
surgeries.  The examination revealed that visual fields were 
unplottable in the right eye.  Pertinent diagnoses included 
primary open angle glaucoma in both eyes; legal blindness, 
based on the veteran's visual acuity; ptosis in the right 
eye, secondary to surgery; no external scarring of either 
eye; and iris scarring in the right eye, secondary to 
surgery.

In a May 1998 addendum, the optometrist who conducted the 
November 1997 VA examination addressed the issue of the 
effect of the veteran's VA surgeries on his vision.  Upon a 
review of the veteran's claims file, the examiner noted that, 
in February 1993, the veteran exhibited visual acuity of 
approximately 20/70 in the right eye.  While the cataract 
removal was intended to improve the veteran's visual acuity, 
the examiner indicated that the veteran had vision of 
approximately 20/100 in the right eye in July 1993.  He noted 
that in September 1993, the veteran was noted to have cystoid 
macular edema, which "is sometimes a consequence of cataract 
surgery."  After September 1993, the veteran's visual acuity 
was "no better than count fingers from anywhere from one to 
six feet."  In rendering his opinion, the examiner prefaced 
his opinion with the statement that he was not a surgeon.  
With this in mind, he opined that the cystoid macular edema 
developed secondary to the surgery and that the surgery 
aggravated both the decrease of the veteran's visual acuity 
and his glaucoma, as his right eye pressure had increased 
chronically since the surgery.  However, he also indicated 
that if further information was needed, he would recommend 
that an ophthalmologist or an eye surgeon review the claims 
folder and render an opinion based on the surgical outcome.

The RO therefore, referred the case to an ophthalmologist in 
August 1998.  This examiner also reviewed the veteran's 
claims file and after an extensive review of the pertinent 
evidence, found that the veteran's intraocular pressure had 
stayed in the "acceptable range" following the  June 1995 
surgery.  The pertinent diagnoses were endstage glaucoma in 
the right eye, a lens implant of the right eye, and a three 
to four millimeter ptosis of the right upper lid that was 
"subsequent" to multiple surgical procedures.  The examiner 
further opined that the veteran's loss of right eye vision 
was "an inevitable result of the advanced stage in which he 
presented."  He noted that the multiple attempts to 
stabilize the veteran's course were unsuccessful.  The 
examiner noted that the veteran's subsequent loss of vision 
was a result of "the natural disease progression and his 
failure to respond." 

In this case, the Board has noted that the optometrist who 
offered a medical opinion in May 1998 reached a different 
conclusion regarding the etiology of the veteran's right eye 
blindness from that offered by the ophthalmologist in August 
1998.  The former examiner determined that the veteran's loss 
of right visual acuity was aggravated by the March 1993 right 
eye surgery, while the latter examiner attributed this loss 
of visual acuity to natural progression.  Both examiners had 
an opportunity to review the claims file, and both described 
the pertinent medical records in their respective reports.  
However, the Board finds that based on a careful review of 
the relevant records, greater weight must be accorded the 
ophthalmologist for several reasons.  In this regard, the 
Board notes that the optometrist clearly indicated that he 
was not an eye surgeon.  Further, he indicated that if 
further information was needed as to the surgery outcome or 
residuals, he would recommend consultation with either an 
ophthalmologist or eye surgeon, both of whom would presumably 
have greater expertise in assessing nature and etiology of 
post-surgical residuals relating to the eyes.  Thus, the case 
was referred to such an expert, and as noted above, he 
indicated that the veteran's post-surgical right eye 
blindness was due to the natural progression of the eye 
disease and that essentially, the surgery had been 
unsuccessful in stabilizing the advanced stage of eye disease 
which the veteran had prior to the surgery.  Based on the 
qualifying statements made by the optometrist regarding his 
expertise in the matter at hand, and his suggestion that the 
case be referred to an ophthalmologist or eye surgeon if 
additional information was needed, the Board finds that in 
this case where the central question involves whether the 
current condition of the veteran's right eye is due to VA 
surgical treatment, greater probative weight must be accorded 
to the physician with knowledge and skill in analyzing the 
pre- and post-surgery data.  As such, the Board concludes 
that the ophthalmologist's opinion is controlling in this 
case.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence").  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Based on the foregoing, the Board is not persuaded that the 
evidence is in equipoise as to whether the veteran's right 
eye blindness was incurred or aggravated as a result of VA 
surgery.  In view of this, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998), and that benefit is therefore denied.  See 38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for right eye blindness as a result of VA 
surgery is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

